MERRILL, Justice.
The State petitions for a writ of certiorari on the ground that the Court of Appeals did not dismiss the appeal. The only facts or information concerning this question is the first paragraph of the opinion which reads:
“The Attorney General has filed a motion to strike the transcript of the evidence, and to strike the entire record, because neither was respectively timely filed. This court has considered the motion en banc and has concluded that it is without merit. The motion is therefore overruled.”
 It seems to be a uniform rule that where the evidence upon which the Court of Appeals based its conclusion is not included in the opinion, we do not go to the record to ascertain it. This necessitates a denial of the Writ. Alabama Coca-Cola Bottling Co. v. Causey, 235 Ala. 570, 180 So. 590; Volunteer State Life lns. Co. v. Davis, 244 Ala. 441, 14 So.2d 168; Barnes v. State, 244 Ala. 597, 14 So.2d 246; Bruner v. Eubanks, 250 Ala. 100, 23 So.2d 376; Barber Pure Milk Co. v. Young, 263 Ala. 100, 81 So.2d 328.
Writ denied.
LIVINGSTON, C. J., and LAWSON and SIMPSON, JJ., concur.